Case 1:18-mc-00653-JEJ Document 26-1 Filed 01/09/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA »

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY,

Petitioner,
Vv. : No. 1:18-me-00653-JEJ

EVEREST REINSURANCE COMPANY,
f/k/a Prudential Reinsurance Company,

Respondent.
ORDER

AND NOW, this _ day of | , 2019, upon consideration of
Penn National’s Motion to Seal Confidential Documents Attached to Everest’s
Petition to Compel Arbitration, it is ORDERED that the Motion is GRANTED as
follows: — |

1, Exhibits A & E-—H (Doc. 4 at 4-8, 18-19, 21-31, 33, 35-36), filed by
Petitioner, Everest Reinsurance Company, shall be sealed; and,

2. Any future filings in this action which include these documents shall

be filed under seal.

 

John E. Jones III
United States District Judge

31938802,1 01/09/2019
